Citation Nr: 1534788	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-28 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for service-connected status post right knee meniscectomy with residual pain and degenerative arthritis, currently rated as 30 percent disabling.

2.  Entitlement to an increased initial rating for service-connected left knee degenerative joint disease, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel








INTRODUCTION

The Veteran served on active duty from January 1985 to March 1987.  

These matters are before the Board of Veterans' Appeals  (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky in April and September 2011.  Here, in April 2011 the 30 percent rating then in effect for the Veteran's service-connected right knee disability was continued.  In September 2011 service connection was granted for left knee degenerative joint disease; a 10 percent evaluation was assigned, effective from June 23, 2011.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In the course of this appeal, the Veteran's right knee disability has been manifested by complaints of pain, limitation of motion and trouble ambulating; objectively, ankylosis is not present, and at worst flexion has been to 90 degrees and extension to 10 degrees.  

2.  The Veteran has slight instability of the right knee, diagnosed as medial-lateral (1+).  

3.  For the entire initial rating period from June 23, 2011, the Veteran's service-connected left knee degenerative joint disease has been manifested by complaints of pain, including on motion, with trouble ambulating, with extension limited to no greater than 10 degrees, and flexion limited to no less than 100 degrees; and no findings of recurrent subluxation or lateral instability.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for status post right knee meniscectomy with residual pain and degenerative arthritis  have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5263 (2014).

2.  The criteria for the assignment of a separate 10 percent evaluation for the service-connected right knee disability based on slight instability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

3.  The criteria for an initial rating in excess of 10 percent for left knee degenerative joint disease from June 23, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).




This appeal of the rating for left knee degenerative joint disease arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  

Appropriate notice regarding the right knee claim was provided in March 2010.  The duty to assist the Veteran has also been satisfied in this case.  Service treatment records as well as all identified and available VA medical records pertinent to the years after service have been obtained.  Here, the Veteran has not informed VA of any existing records which may be helpful in the adjudication of his claims, and VA is not on notice of any evidence needed to decide the claims which has not been obtained.  The Veteran has also been afforded VA examinations which are adequate for rating purposes because they provided the necessary clinical findings to evaluate the pertinent disabilities under the rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the duty to assist with regard to the claim for a compensable rating for his malaria has been satisfied.

Factual Background/Laws and Regulations/Analysis

Service connection was initially granted for a right knee disorder in June 1987.  A 10 percent rating was awarded, effective from March 31, 1987.  The Veteran did not appeal this decision.  The RO later, in November 1997, increased the rating assigned to the status post right knee injury with residual meniscus tear, and degenerative joint disease to 30 percent, effective from September 18, 1997.  Again the Veteran did not appeal this decision.  He thereafter sought an increased rating in January 2010.  

In the September 2011 rating action on appeal, the RO granted service connection and assigned an initial 10 percent rating for left knee degenerative joint disease, effective from June 23, 2011.  The Veteran thereafter perfected a timely appeal.  

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here with the claim concerning the Veteran's left knee, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 303 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 



Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995); see Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  In this case, the Board finds no reason to doubt the competency and credibility of the medical evidence collected in the course of the VA examinations, discussed below, and provides them significant weight in determining the Veteran's level of disability.

Diagnostic Code 5010 provides that arthritis, due to trauma, and substantiated by X-ray findings, is to be rated as degenerative arthritis (see Diagnostic Code 5003).  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Under Diagnostic Code 5260, where flexion of the leg is limited to 45 degrees a 10 percent rating is warranted.  Flexion of the leg limited to 30 degrees warrants a 20 percent rating.  Flexion of the leg limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, where extension of the leg is limited to 10 degrees a 10 percent rating is warranted.  Limitation of extension of the leg to 15 degrees warrants a 20 percent rating.  Limitation of extension of the leg to 20 degrees warrants a 30 percent rating.  Limitation of extension of the leg to 30 degrees warrants a 40 percent rating.  Limitation of extension of the leg to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a.

The standard ranges of motion of the knee are extension to zero degrees and 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Ankylosis, i.e., the fixation of the knee is neither alleged, nor shown; consequently, 38 C.F.R. § 4.71a, Diagnostic Code 5256 does not apply.  As X-ray findings of record do not show evidence of dislocated semilunar cartilage or impairment of either the right tibia or fibula, a higher rating under Diagnostic Code 5258 or Diagnostic Code 5262 cannot be awarded.  Diagnostic Code 5258 is also not applicable as the Veteran is not demonstrated to have dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  Likewise, 38 C.F.R. § 4.71a, Diagnostic Code 5262, is not for application in the absence of service-connected tibia and fibula impairment.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Diagnostic Codes 5003 and 5257.  Also, separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, if compensable limitation of leg flexion and extension are demonstrated.  Here, while arthritis is shown, instability of the left knee is not.  Right knee instability is discussed below.  

Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704  (1998), it was found that, even if the veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under Diagnostic Codes 5260 or 5261, a separate evaluation could be assigned if there was evidence of a full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The report of a March 2010 VA joints examination shows that a history of a 1995 right knee meniscectomy and allograft implant was provided.  The Veteran complained of constant pain and occasional swelling.  He also complained of recurrent left knee pain.  The Veteran, concerning his right knee, denied symptoms of giving way and instability, stiffness, weakness, incoordination, episodes of dislocation or subluxation, locking and flare-ups.  He did complain of pain and decreased joint speed.  

Examination of the Veteran's right knee showed the presence of crepitus, tenderness, guarding of movement and crepitation.  There was no instability.  Examination also failed to reveal locking or effusion.  Range of motion testing of the knees showed objective evidence of pain bilaterally with active motion.  Left knee findings showed flexion from zero to 120 degrees, and extension to zero.  Right knee flexion was from zero to 125 degrees, with extension to zero degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions.  X-ray examination showed degenerative changes bilaterally.  

The report of an April 2011 VA joints examination shows that a history of a right knee meniscectomy was provided.  The Veteran reported he used a cane at all times to assist with walking.  He complained of left knee pain, stiffness and weakness.  He denied left knee instability, incoordination, episodes of dislocation or subluxation and locking episodes.  He also denied left knee flare-ups.

Examination of the Veteran's right knee showed the presence of crepitus, tenderness, and guarding of movement.  There was no instability.  Examination also failed to reveal locking or effusion.  Range of motion testing of the knees showed objective evidence of pain bilaterally with active motion.  Left knee findings showed flexion from zero to 125 degrees, and extension to zero.  Right knee flexion was from 10 to 110 degrees, with extension limited by 10 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions.  

Also of record is the report of an August 2011 VA knee and lower leg conditions examination.  The diagnoses included bilateral degenerative joint disease of the knees, and a history of a right knee meniscal injury.  The Veteran complained of bilateral knee pain.  He denied flare-ups.  



Examination of the Veteran's right knee showed flexion to 105 degrees, with pain beginning at 90 degrees.  Extension was to 10 degrees, with no complaints of pain.  Left knee showed flexion to 115 degrees, with pain beginning at 100 degrees.  Extension was to 10 degrees, with no complaints of pain.  After repetitive testing, right knee flexion was to 105 degrees, with extension to 10 degrees.  Left knee flexion was to 115 degrees, with extension to 10 degrees.  No additional limitation of motion was found following repetitive use testing, and functional loss or impairment was also not shown.  Right knee scarring was present, but not painful and/or unstable, and not measuring an area greater than 39 square centimeters.  Right knee anterior instability and posterior instability was not demonstrated.  Right knee medial-lateral instability, however, was shown (to 1+).  No left knee instability was reported.  

Review of the report of a November 2012 VA knee and lower leg conditions examination shows that a diagnosis of bilateral degenerative joint disease of the knees was supplied.  The Veteran stated he could not stand or walk due to pain.  He also complained of flare-ups.  To this, prolonged standing and walking worsened the degree of pain, causing him to need to rest.  

Examination of the Veteran's right knee showed flexion to 110 degrees, with pain beginning at 90 degrees.  Extension was to 10 degrees, with no complaints of pain.  Left knee showed flexion to 90 degrees, with pain beginning at 90 degrees.  Extension was to 10 degrees, with no complaints of pain.  After repetitive testing, right knee flexion was to 110 degrees, with extension to 10 degrees.  Left knee flexion was to 90 degrees, with extension to 10 degrees.  No additional limitation of motion was found following repetitive use testing.  Function loss and impairment of both knees was manifested by less movement than normal, weakened movement and by pain on movement.  Tenderness or pain was also reported to palpation testing on the joint line or soft tissues bilaterally.  Anterior and posterior instability could not be conducted as to either of the Veteran's knees; bilateral medial-lateral instability was not present.  No history of subluxation or dislocation was mentioned.  The right knee 1995 meniscectomy residuals caused increased pain, stiffness and decreased range of motion.  

Finally, the report of a December 2013 VA general medical examination report shows that the Veteran arrived to examining room riding a scooter, with two canes.  He had difficulty moving onto the examining table.  He was noted to be obese, weighing 265 pounds.  While on the table, the Veteran informed the examiner he could not lie flat for more than a few seconds, and that he could not stand.  As a result, he was not examined at this time.  

Status Post Right Knee Meniscectomy with Residual Pain
and Degenerative Arthritis

The Board finds that the evidence of record does not support the assignment of a rating in excess of 30 percent for the Veteran's right knee disability under Diagnostic Code 5260 at any time during the appellate period.  The evidence does not demonstrate that the Veteran's right knee has limited flexion which would warrant a higher rating under Diagnostic Code 5260.  At worst, in November 2012, with pain considered, flexion was to 90 degrees.  And, under Diagnostic Code 5260, with flexion limited to 15 degrees, far worse than the Veteran's at any time in the course of the examination, 30 percent is the maximum rating.  Consequently, the Veteran is not entitled to a higher evaluation under Diagnostic Code 5260 for his right knee disability.

The evidence also does not reflect that the Veteran has extension of the right knee limited to 30 degrees, which would warrant a 40 percent rating under Diagnostic Code 5261.  In November 2012 right knee extension was reported to be 10 percent; this is the worst right knee extension finding of record.  As noted above, extension limited to 10 degrees warrants a 10 percent evaluation under Diagnostic Code 5261.  Consequently, the Veteran is not entitled to a higher evaluation under Diagnostic Code 5261.

The Board has considered whether the Veteran is entitled to a higher evaluation under other Diagnostic Codes.  As the evidence is against a finding that the Veteran has ankylosis of the right knee, Diagnostic Code 5256 is not applicable.  There is no evidence of dislocated cartilage with frequent episode of "locking," pain and effusion into the joint.  Thus, Diagnostic Code 5258 is not applicable.  As the Veteran did not have malunion of the tibia and fibula, a higher evaluation is not warranted under Diagnostic Code 5262.  There is no evidence of genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Thus, an evaluation is not warranted under Diagnostic Code 5263.

The Board has also considered whether the Veteran should be entitled to a separate rating for a scar of the right knee, but finds he is not.  The August 2011 VA examination report reflects that right knee scarring was present, but not painful and/or unstable, and not measuring an area greater than 39 square centimeters.  Thus, the Board finds that the evidence is against a finding that the Veteran has a scar which is painful and/or unstable, or a total area of 39 square cm (6 square inches) in size which would warrant a separate rating.

The Board has considered VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The Board finds that a separate 10 percent rating is warranted under Diagnostic Code 5257 for slight instability of the right knee.  While instability was not reported in March 2010 and April 2011, the VA examiner in August 2011 reported positive findings of medial-lateral instability (1+).  

In conclusion, the Board finds that the assignment of a disability rating in excess of 30 percent under Diagnostic Codes 5010 and 5261 for the right knee status post right knee meniscectomy with residual pain and degenerative arthritis is not warranted, and the claim for a rating in excess of 30 percent is denied.  However, mindful that slight instability was shown in August 2011, the Board finds that a separate 10 percent rating under Diagnostic Code 5257 is warranted for slight instability of the left knee.  The claim is granted to that extent.

Left Knee Degenerative Joint Disease

In order to receive an initial disability rating higher than 10 percent for the Veteran's service-connected left knee disability (based on limitation of motion), the evidence must show flexion limited to 30 degrees (Diagnostic Code 5260) or extension limited to 15 degrees (Diagnostic Code 5261).  Here, as will be discussed below, the preponderance of the evidence of record is against entitlement to a higher rating.

The Board observes that left knee flexion was to 115 degrees (100 degrees with pain onset) in August 2011, and 90 degrees in November 2012.  Extension was to zero degrees on all occasions, except in November 2012 when it was to 10 degrees.  Pain was elicited in the course of all testing.  At no time was there left knee instability.  Such motion findings clearly do not warrant the assignment of a disability rating, pursuant to Diagnostic Codes 5260 or 5261, respectively, and thus, not meeting the schedular criteria for a rating in excess of 10 percent based upon limitation of motion.  Further, there was no showing of fatigue, weakness, lack of endurance, or incoordination, on repetitive use.  On these facts, a disability rating in excess of 10 percent cannot be assigned under either Diagnostic Code 5260 or 5261. 

As such, the Board does not find a basis for an evaluation in excess of 10 percent under 38 C.F.R. §§ 4.40 and 4.45 and with consideration of the DeLuca factors.  Hence, the 10 percent rating assigned for the left knee disability adequately compensates the Veteran for his limitation of motion, pain, and related functional loss.  See Lichtenfels.  The medical evidence of record does not show that the Veteran has any actual restriction, or functional loss due to pain, that would warrant a higher rating for the applicable period on appeal (since June 23, 2011).

The Board finds that the Veteran's current 10 percent disability rating for the left knee disability takes into consideration and incorporates any additional functional loss due to pain.  The left knee disability has not been shown to produce impairment of extension or flexion that would warrant ratings higher than 10 percent.  See DeLuca.  The current limitation of extension of the left knee and the symptoms of pain are encompassed in the current 10 percent rating under Diagnostic Codes 5010-5261.

The Board has considered whether the Veteran is entitled to a higher evaluation under other Diagnostic Codes.  As the evidence is against a finding that the Veteran has ankylosis of the left knee, Diagnostic Code 5256 is not applicable.  There is no evidence of dislocated cartilage with frequent episode of "locking," pain and effusion into the left knee joint.  Thus, Diagnostic Code 5258 is not applicable.  As the Veteran did not have malunion of the left tibia and fibula, a higher evaluation is not warranted under Diagnostic Code 5262.  There is no evidence of genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Thus, an evaluation is not warranted under Diagnostic Code 5263.

For the reasons stated above, the Board finds that the preponderance of evidence is against assigning an initial rating higher than the 10 percent already assigned, for any period of time on appeal, for the service-connected left knee disability.  Therefore, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert.

Extraschedular Considerations

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's right and left knee disabilities.  The Veteran's disabilities are manifested by impairment in occupational functioning.  The above-described bilateral knee symptoms (i.e., limitation of motion and pain) are similar to those reflected in the pertinent rating criteria and regulations.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  While some of the symptoms pertain to occupational impairment, the Board observes that a TDIU was assigned by the RO in September 2014.  This grant of benefits was based, in least in part, on the severity of the Veteran's knees.









ORDER

Entitlement to an evaluation in excess of 30 percent disabling for service-connected right knee status post right knee meniscectomy with residual pain and degenerative arthritis is denied.

An initial rating in excess of 10 percent for left knee degenerative joint disease is denied for the entire period on appeal.

Entitlement to a separate 10 percent disability rating for right knee instability is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


